Mr. Justice Waterman delivered the opinion of the Court. The bill in this case, upon its face to remove clouds from the title of appellant to a large quantity of property in the city of Chicago, of the value of $100,000, was filed April 25, 1892. The bill was answered, and cross-bills were filed in the summer and winter of 1892. On May 8, 1895, the case was reached for trial on the regular chancery calendar; this was more than three years after the filing of appellant’s bill. Appellant then, on account of the illness of his counsel, Mr. Ammen, asked that the cause be continued or passed until the recovery of Mr. Ammen. Whereupon it was agreed in open court that the cause might be continued to May 16th, with the understanding that if Mr. Ammen was then ill, other counsel should be engaged; the court then saying that the cause must be tried at that time. This appears from the certificate of evidence made upon the motion for a rehearing. The attempt to, by affidavit, contradict what thus appears, is futile; if the certificate is untrue, either because of what is therein set forth, or what is omitted therefrom, appellant should have had the same corrected; as it is, it imports absolute verity. That Mr. Ammen was ill when the cause was heard, is undisputed. From the affidavit of Mr. Orea, appellant’s other solicitor, it appears either that Mr. Crea was not, until May 15th, informed that the cause would be tried May 16th, or that having been, as he should have been, notified at once of the order of May 8th, he having been for some time prior to May 15th, laboring under a severe attack of neuralgia of the head, “ which unfitted him for the transaction of business,” did nothing toward procuring other counsel or informing appellant, appellees, or Mr. Ammen, that he, Mr. Crea, would quite likely be unable to try the cause on May 16 th. Appellees were suffered to remain in ignorance, not only of the continued illness of Mr. Ammen, the absence of Mr. Harding, the inability of Mr. Crea, but of the fact that May 16th, because of these things, an application for further delay would be made. May 16th, appellees with their counsel were, pursuant to the order of court, ready for trial. Mr. Crea, too ill to try. the cause, appeared and asked that the cause be postponed until Mr. Harding’s presence could be procured, and until Mr. Ammen should recover from his illness. It was shown that Mr. Harding was also absent because of his illness. The application for postponement was for an indefinite period, without a showing of any diligence in endeavoring to be ready for trial, or any assurance that another continuance would result differently from what that of the 8th of May had. Negligence of counsel is negligence of the party. Either counsel or party was negligent in endeavoring to be ready for trial on the 16th. The case was of a nature in which parties are entitled to a speedy hearing. Large amounts of property of great value were by the litigation tied up and rendered unsalable. It was for the interest of all that a hearing be had at the earliest possible day. There was no abuse of discretion by the court, and its refusal to grant a rehearing is affirmed.